Exhibit 10.5

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”) is dated as of the Effective Date (as
defined in Addendum I hereto) by and between Rancon Realty Fund V, a California
limited partnership (“Seller”) and Tony Padilla and Armida Padilla, (herein
collectively referred to as “Buyer”).

 

Recitals

 

A. Buyer desires to acquire the Property from Seller and Seller desires to sell
the Property to Buyer, upon the terms and subject to the conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual representations,
warranties, covenants and agreements hereinafter contained, and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the parties hereby agree as
follows:

 

1. Definitions. Terms used in this Agreement shall have the meanings set forth
in Addendum I attached hereto.

 

2. Agreement to Purchase and Sell. Subject to and upon the terms and conditions
herein set forth and the representations and warranties contained herein, Seller
agrees to sell the Property to Buyer, and Buyer agrees to purchase the Property
from Seller.

 

3. Consideration. Seller and Buyer agree that the total Consideration for the
Property shall be Two Million One Hundred Fifty-Seven Thousand Eight Hundred
Dollars ($2,157,800).

 

(a) The Consideration shall comprise the following components:

 

(i) Buyer has deposited the Initial Deposit with the Title Company. Prior to the
expiration of the Due Diligence Period, Buyer shall deposit the Additional
Deposit in escrow with the Title Company. If the Additional Deposit is not made
prior to the expiration of the Due Diligence Period, this Agreement shall
terminate and the Initial Deposit, together with any interest that has accrued
thereon, shall be returned to the Buyer and each party shall be relieved from
any further liability or obligation hereunder. Upon receipt of the Additional
Deposit, the Title Company shall pay the Earnest Money to Seller and the Earnest
Money shall become nonrefundable unless Buyer shall terminate this Agreement
upon failure of Buyer’s Conditions Precedent as provided in Section 5. All
Earnest Money while held by the Title Company shall be held in a federally
insured interest-bearing account and interest accruing thereon shall be for the



--------------------------------------------------------------------------------

account of the Buyer and shall become part of the Earnest Money. In the event
the transaction contemplated hereby is consummated, the Earnest Money shall be
credited against Buyer’s payment obligations hereunder.

 

(ii) Cash. Immediately available funds, in an amount equal to the Consideration,
less the Earnest Money.

 

4. Buyer’s Due Diligence. As more fully provided below, Seller agrees to assist
and cooperate with Buyer in obtaining access to the Property and certain
documents relating thereto for purposes of inspection and due diligence.

 

(a) Physical Inspection of the Property. At any time(s) reasonably requested by
Buyer following the Effective Date and prior to Closing, Seller shall afford
authorized representatives of Buyer reasonable access to the Property for
purposes of satisfying Buyer with respect to the representations, warranties and
covenants of Seller contained herein and with respect to the satisfaction of any
Conditions Precedent to the Closing; provided, however, that Buyer shall use
commercially reasonable efforts not to unreasonably disturb or interfere with
the rights of Tenants. Buyer shall provide Seller with not less than forty-eight
(48) hours advance written notice of any such inspections, and Seller, at its
election, shall have the right to have a representative present during any such
investigations. Buyer shall not perform any intrusive testing without the prior
written consent of Seller, which consent may be arbitrarily withheld. Buyer
hereby agrees to indemnify and hold Seller harmless from any claims,
liabilities, costs, damages or injury to persons or property resulting from such
investigations or caused by Buyer or its authorized representatives during their
entry and investigations prior to the Closing. In the event this Agreement is
terminated, Buyer shall restore the Property to substantially the condition in
which it was found. This indemnity shall survive the termination of this
Agreement or the Closing, as applicable.

 

(b) Delivery of Documents and Records. To the extent not previously delivered,
Seller shall deliver the Due Diligence Materials to Buyer within five (5) days
after the Effective Date. Except as specifically set forth herein, Seller makes
no representations or warranties as to the truth, accuracy or completeness of
any materials, data or other information supplied to Buyer in connection with
Buyer’s inspection of the Property (e.g., that such materials are complete,
accurate, or the final version thereof, or that all such materials are in the
Seller’s possession). It is the parties’ express understanding and agreement
that such materials are provided only for Buyer’s convenience in making its own
examination and determination prior to the Approval Date, as to whether or not
it wishes to purchase the Property, and, in doing so, Buyer shall rely
exclusively on its own independent investigation and evaluation of every aspect
of the Property and not on any materials supplied by Seller. Buyer expressly
disclaims any intent to rely on any such materials provided to it by Seller in
connection with its own inspections and agrees that it shall rely solely on its
own independently developed or verified information.

 

2



--------------------------------------------------------------------------------

(c) Contacts with Property Managers. At any time reasonably requested by Buyer
following the Effective Date and prior to Closing, Buyer may contact and
interview the property manager/leasing agent(s), provided that such contacts or
interviews shall occur only after reasonable oral or written notice to Seller
and Seller may be present during any interview.

 

(d) Service Contracts. At or before the Closing, except as set forth below,
Seller will terminate all existing Service Contracts for the Property except for
those Service Contracts listed on Schedule 2, which will be assigned to and
assumed by Buyer at the Closing.

 

(d)Approval of Title. Prior to the Approval Date, Buyer shall advise Seller what
exceptions to title, if any, will be accepted by Buyer. Seller shall have ten
(10) business days after receipt of Buyer’s objections to give to Buyer: (A)
written notice that Seller will remove such objectionable exceptions on or
before the Closing Date; or (B) written notice that Seller elects not to cause
such exceptions to be removed. Seller’s failure to give notice to Buyer within
the ten (10) business day period shall be deemed to be Seller’s election not to
cause such exceptions to be removed. If Seller gives Buyer notice or is
otherwise deemed to have elected to proceed under clause (B), Buyer shall have
until five (5) days after receipt of Seller’s actual or deemed notice as to
Seller’s unwillingness to cause such exceptions to be removed to elect to
proceed with the transaction or terminate this Agreement. If Buyer fails to give
Seller notice of its election on or before the expiration of such five (5) day
period, Buyer shall be deemed to have elected to proceed with the transaction
and to have waived any right terminate this Agreement under this provision. If
Seller gives notice pursuant to clause (A) and fails to remove any such
objectionable exceptions from title prior to the Closing Date, and Buyer is
unwilling to take title subject thereto, Buyer shall have the right to elect to
terminate this Agreement and Section 14(a) shall apply. Notwithstanding the
foregoing, Seller shall remove, at its expense, any exception to title that
represents a lien that secures an existing monetary obligation except taxes and
assessments that are not yet due and payable.

 

(f) Buyer’s Right to Terminate. At any time up to the Approval Date, Buyer has
the unqualified right to terminate this Agreement and obtain a refund of any and
all amounts paid hereunder to Title Company or to Seller, subject to Buyer’s
obligations to return Due Diligence Materials to Seller as provided in the
Section entitled “Conditions to Closing.” On or before the Approval Date, if
Buyer wishes to terminate this Agreement, Buyer may give the Seller written
notice of its disapproval of the Property and election to terminate this
Agreement.

 

3



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, if Buyer fails to deliver
the Additional Deposit to the Title Company on or before the Approval Date,
Buyer shall be deemed to have exercised its right to terminate this Agreement.

 

5. Conditions to Closing.

 

(a) Buyer’s Conditions Precedent. Buyer’s Conditions Precedent as set forth
below are conditions to Buyer’s obligation to acquire the Property. The Buyer’s
Conditions Precedent are intended solely for the benefit of Buyer. If any of the
Buyer’s Conditions Precedent is not satisfied, Buyer shall have the right in its
sole discretion either to waive the Buyer’s Condition Precedent and proceed with
the acquisition without adjustment to the Consideration or terminate this
Agreement by written notice to Seller and the Title Company and thereupon Buyer
shall obtain a refund of any and all amounts paid hereunder to the Title Company
or to Seller, subject to Buyer’s obligation to return Due Diligence Material as
provided in Subsection (d) below.

 

(i) Conveyances by Seller. At the Closing, Seller shall convey to Buyer all of
its right, title and interest to the Property by executing and delivering all
documents required to be delivered by Seller pursuant to the Section entitled
“Closing and Escrow.”

 

(ii) Representations and Warranties. The representations and warranties of the
Seller contained in Addendum II shall be true and correct as of the Closing Date
as though made at and as of the Closing Date, and Seller’s covenants under this
Agreement shall be satisfied as of the Closing Date (to the extent such
covenants are to be satisfied as of the Closing Date.)

 

(iii) Title Policy. Title Company shall be committed to issue the Title Policy
at Closing for the Property, showing title to the insured Property vested in
Buyer, subject only to the Permitted Exceptions. Buyer may elect to obtain a new
survey or revise, modify, or re-certify an existing survey (“Survey”) as
necessary in order for the Title Company to delete the survey exception from the
Title Policy or to otherwise satisfy Buyer’s objectives; provided, however, in
no event shall the issuance and/or receipt of such Survey be a condition
precedent to, or delay, Closing.

 

(iv) Tenant Estoppel Certificates. Seller obtaining and delivering to Buyer the
Tenant Estoppel Certificates on or before the Closing Date, as required under
Section 8 hereunder.

 

4



--------------------------------------------------------------------------------

(v) Property Condition. The physical condition of the Real Property shall be
substantially the same on the Closing Date as on the Effective Date, reasonable
wear and tear and loss by casualty excepted.

 

(b) Seller’s Conditions Precedent. Seller’s Conditions Precedent as set forth
below are conditions precedent to Seller’s obligation to transfer the Property,
and are intended solely for the benefit of Seller. If any of the Seller’s
Conditions Precedent is not satisfied, Seller shall have the right in its sole
discretion either to waive the Seller’s Condition Precedent and proceed with the
transaction or terminate this Agreement by written notice to Buyer and the Title
Company.

 

(i) Representations and Warranties. The representations and warranties of Buyer
contained herein shall be true and correct as of the Closing Date as though made
at and as of the Closing Date, and Buyer’s covenants under this Agreement shall
be satisfied as of the Closing Date (to the extent such covenants are to be
satisfied as of the Closing Date.

 

(c) Deemed Approval of Conditions. In the event that any party having the right
of cancellation hereunder based on failure of a condition precedent set forth
herein does not inform the other party and Title Company in writing of the
failure of any condition precedent made for the benefit of such party prior to
the Closing, such failure shall be deemed to have been waived, effective as of
the Closing; provided that a party shall not be deemed to have waived any claim
for breach of any representation or warranty by the other party unless such
party has Actual Knowledge of such breach prior to Closing.

 

(d) Return of Materials. Upon termination of this Agreement and the escrow for
failure of a condition precedent or upon termination by Buyer prior to the
Approval Date, Buyer shall return to Seller all materials provided by Seller to
Buyer pursuant to the Section entitled “Buyer’s Due Diligence.”

 

6. Closing and Escrow.

 

(a) Closing Date. The Closing shall be conducted through the Title Company, on
or before the Closing Date.

 

(b) Deposit of Agreement and Escrow Instructions. The parties shall promptly
deposit a fully executed copy of this Agreement with Title Company and this
Agreement shall serve as escrow instructions to Title Company for consummation
of the transactions contemplated hereby. The parties agree to execute such
additional escrow instructions as may be appropriate to enable Title Company to
comply with the terms of this Agreement; provided, however, that in the event of
any conflict between the provisions of this Agreement and any

 

5



--------------------------------------------------------------------------------

supplementary escrow instructions, the terms of this Agreement shall control
unless such supplementary instructions are signed by both Buyer and Seller and a
contrary intent is expressly indicated in such supplementary instructions.
Seller and Buyer hereby designate Title Company as the Reporting Person for the
transaction pursuant to Section 6045(e) of the Internal Revenue Code and the
regulations promulgated thereunder.

 

(c) Seller’s Deliveries to Escrow. At or before the Closing, Seller shall
deliver to the Title Company, in escrow, the following:

 

(i) the duly executed and acknowledged Deed;

 

(ii) a duly executed Assignment of Leases;

 

(iii) a duly executed Bill of Sale;

 

(iv) a duly executed Assignment of Contracts;

 

(v) a FIRPTA affidavit (in the form attached as Exhibit E) pursuant to Section
1445(b)(2) of the Internal Revenue Code of 1986, and on which Buyer is entitled
to rely, that Seller is not a foreign person within the meaning of Section
1445(0(3) of the Internal Revenue Code, and any equivalents required by the
states in which the property is located; and

 

(vi) any other instruments, records or correspondence called for hereunder which
have not previously been delivered.

 

(d) Seller’s Deliveries to Buyer.

 

(i) Deliveries at Closing. At or before the Closing, Seller shall deliver to
Buyer the following:

 

a) operating statements for that portion of the current year ending at the end
of the calendar month preceding the month in which the Closing Date occurs,
provided, however, that if the Closing occurs during the first fifteen days of a
month, the operating statement shall be updated to the end of the calendar month
that is two months prior to the Closing;

 

b) a Rent Roll dated as of the first day of the month in which the Closing Date
occurs;

 

c) duly executed original Tenant Estoppel Certificates to the extent required
hereunder;

 

d) one original form notice to the Tenants, informing them of this transaction;
and

 

e) all keys to the Property.

 

6



--------------------------------------------------------------------------------

(ii) Deliveries After Closing. Promptly after closing, Seller shall deliver to
Buyer the following, to the extent they have not already been delivered:

 

a) Copies of the Contracts listed on Schedule 2;

 

b) originals of the Leases, to the extent available; if an original is not
available, Seller shall use best efforts to provide Buyer with a legible copy;
and

 

c) any other instruments, records or correspondence called for hereunder which
have not previously been delivered, to the extent available.

 

 

(e) Buyer’s Deliveries to Escrow. At or before the Closing, Buyer shall deliver
or cause to be delivered in escrow to the Title Company the following:

 

(i) a duly executed Assignment of Leases;

 

(ii) a duly executed Assignment of Contracts; and

 

(iii) the Cash.

 

(f) Deposit of Other Instruments. Seller and Buyer shall each deposit such other
instruments as are reasonably required by Title Company or otherwise required to
close the escrow and consummate the transactions described herein in accordance
with the terms hereof.

 

7. Closing Adjustments and Prorations. With respect to the Property, the
following adjustments shall be made, and the following procedures shall be
followed:

 

(a) Basis of Prorations. All prorations shall be calculated as of 12:01 a.m. on
the Closing Date, on the basis of a 365-day year.

 

(b) Items Not to be Prorated. There shall be no prorations or adjustments of any
kind with respect to:

 

(i) Insurance Premiums;

 

(ii) Delinquent Rents for Full Months Prior to the Month in which the Closing
Occurred. Delinquent rents for full months prior to the month in which the
Closing occurred shall remain the property of Seller, and Buyer shall have no
claim thereto whether collected by Seller or Buyer, before or after the Closing,
and no responsibility of any kind with respect thereto except as specifically
set forth herein. Seller may take all appropriate collection measures (including
litigation if deemed by Seller to be necessary or desirable), except that Seller
may not seek any remedy

 

7



--------------------------------------------------------------------------------

which would interfere with the Tenant’s continued occupancy and full use of its
premises under such Tenant’s Lease, or Buyer’s rights to receive Rent with
respect to any period beginning on the Closing Date. In the event that Buyer
collects any such delinquent rents, Buyer shall promptly pay such amounts over
to Seller in accordance with the procedures set forth subsection (d) below. The
foregoing notwithstanding, in the event that Seller has commenced legal
collection proceedings against any Tenant prior to the Closing Date, Seller
shall have the right, but not the obligations, to continue to prosecute such
proceedings at its own cost and expense, and to seek any remedy to which it may
be entitled.

 

(iii) Additional Rents Relating to Full or Partial Months Prior to the Closing
Date. If Additional Rents relating to full or partial months prior to the
Closing Date are not finally adjusted between Seller and any Tenant until after
the Closing Date, then any refund to which any Tenant may be entitled shall be
the obligation of Seller, and any additional amounts due from the Tenant for
such period shall be the property of Seller. Buyer shall have no obligation with
respect to any such refund due to any Tenant and no claim to any such amounts
due from any Tenant, except that Buyer shall promptly pay to Seller any such
delinquent Additional Rent amounts as it actually collects, in accordance with
the procedures set forth in subsection (d) below. In seeking to collect any such
amount due from any Tenant, Seller may take all appropriate collection measures
(including litigation, if deemed by Seller to be necessary or desirable), except
that, in seeking to collect any such additional amounts due from any Tenant,
Seller may not seek any remedy which would interfere with the Tenant’s continued
occupancy and full use of its premises under such Tenant’s Lease, or Buyer’s
rights to receive Additional Rent with respect to any period beginning on the
Closing Date. If Seller receives any refund of expenses paid prior to the
Closing and relating to a period prior to the Closing, and such expenses were
reimbursed in whole or in part by any Tenant, Seller shall refund to each Tenant
its share of any such refund. The foregoing notwithstanding, in the event that
Seller has commenced legal collection proceedings against any Tenant prior to
the Closing Date, Seller shall have the right, but not the obligations, to
continue to prosecute such proceedings at its own cost and expense, and to seek
any remedy to which it may be entitled.

 

(c) Closing Adjustments. Prior to Closing, Seller shall prepare for review,
comment and agreement by Buyer a proration statement for the Property, and each
party shall be credited or charged at the Closing, in accordance with the
following:

 

(i) Rents. Seller shall account to Buyer for any Rents actually collected by
Seller for the rental period in which the Closing occurs, and Buyer shall be
credited for its pro rata share.

 

8



--------------------------------------------------------------------------------

(ii)Expenses.

 

a) Prepaid Expenses. To the extent Expenses have been paid prior to the Closing
Date for the rental period in which the Closing occurs, Seller shall account to
Buyer for such prepaid Expenses, and Seller shall be credited for the amount of
such prepaid expenses applicable to the period after the Closing Date.

 

b) Unpaid Expenses. To the extent Expenses relating to the rental period in
which the Closing occurs are unpaid as of the Closing Date but are
ascertainable, Buyer shall be credited for Seller’s pro rata share of such
Expenses for the period prior to the Closing date.

 

c) Property Taxes. For purposes of this Subsection entitled “Expenses,” the
Title Company shall pro-rate property taxes based on the most recent available
tax bills. Property Taxes shall be subject to a post closing adjustment once the
actual tax bills are available (to the extent that the same are not available at
Closing for the period in which the Closing occurs), provided, however, that the
Buyer shall be solely responsible for any increased taxes resulting from the
change in ownership of the Property from Seller to Buyer or resulting from an
increased tax levy based upon the Consideration paid hereunder.

 

(iii) Security Deposits. Seller shall deliver to Buyer all prepaid rents,
security deposits, letters of credit and other collateral actually held by
Seller or any of its affiliates or successors-in-interest under any of the
Leases, to the extent not applied by Seller prior to the Closing Date.

 

(d) Post-Closing Adjustments. After the Closing Date, Seller and Buyer shall
make post closing adjustments in accordance with the following;

 

(i) Non-delinquent Rents. If either Buyer or Seller collects any non-delinquent
Rents applicable to the month in which the Closing occurred, such Rents shall be
prorated as of the Closing Date and paid to the party entitled thereto.

 

9



--------------------------------------------------------------------------------

(ii) Delinquent Rents for month in which the Closing occurred. If either Buyer
or Seller collects from any Tenant Rents that were delinquent as of the Closing
Date and that relate to the rental period in which the Closing occurred, then
such Rents shall be applied in the following order of priority: First, to
reimburse Buyer or Seller for all out-of-pocket third-party collection costs
actually incurred by Buyer or Seller in collecting such Rents (including the
portion thereof relating to the period after the Closing Date); second, to
satisfy such Tenant’s Rent obligations relating to the period after the Closing
Date; and third, to satisfy such delinquent Rent obligations relating to the
period prior to the Closing Date. Seller shall have no right to pursue the
collection of such delinquent Rents, except that Seller shall retain to right to
continue to prosecute any collection proceedings that were initiated against any
Tenant prior to the Closing Date.

 

(iii) Expenses. With respect to any invoice received by Buyer or Seller after
the Closing Date for Expenses that relate to the period in which the Closing
occurred, the party receiving such invoice shall give the other party written
notice of such invoice, and the other party shall have thirty days to review and
approve the accuracy of any such invoice. If the parties agree that the Invoice
is accurate and should be paid, Buyer shall compute Buyer’s pro rata share,
write a check for that amount in favor of the vendor, and then send the invoice
and check to Seller, in which case Seller agrees that it will pay for its share
and forward the invoice and the two payments to the vendor.

 

(iv) Survival of Obligations. The obligations of Seller and Buyer under the
Subsection entitled “Post-Closing Adjustments” shall survive the Closing for a
period of ninety (90) days, and all such adjustments shall be made prior to that
time. After that date, all prorations hereunder shall be deemed final for all
purposes, and no further adjustments shall be made thereto except as
specifically contemplated herein.

 

(e) Allocation of Closing Costs. Closing costs shall be allocated as set forth
below:

 

(i) Escrow charges: 50% to Buyer and 50% to Seller.

 

(ii) Recording fees: 50% to Buyer and 50% to Seller.

 

(iii) Title insurance premium for base Title Policy: 100% to Seller. Buyer shall
be solely responsible for the costs for extended coverages, endorsements and
lender’s title policies requested by Buyer or its lender(s).

 

(iv) Transfer taxes: 100% to Seller.

 

(v) Survey costs: 100% to Buyer.

 

10



--------------------------------------------------------------------------------

8. Tenant Estoppel Certificates. Seller shall use all reasonable efforts to
obtain a Tenant Estoppel Certificate from all Tenants, dated no earlier than
thirty (30) days prior to the Closing Date, conforming to the most recent Rent
Roll and alleging no defaults, offsets, or claims against Seller. Seller shall
deliver completed Tenant Estoppel Certificates to Buyer as they are received by
Seller, and shall use all reasonable efforts to deliver all Tenant Estoppel
Certificates to Buyer prior the Closing. It shall be a condition to Buyer’s
obligation to close the acquisition of the Property that not later than the
Closing Date:

 

(a) Seller delivers to Buyer Tenant Estoppel Certificates from the Required
Tenants; or

 

(b) To the extent Seller is unable to obtain Tenant Estoppel Certificates, or
any items required to be therein, from the Required Tenants, Seller may deliver
to Buyer and Buyer shall be obligated to accept, on the Closing Date a
certification in which Seller warrants and represents to Buyer, with respect to
such missing Tenant Estoppel Certificates or any missing items required to be
included therein, as to all matters that were to be included therein. If Seller
is later able to deliver to Buyer a Tenant Estoppel Certificate from any Tenant
as to which Seller has provided a Seller’s Certificate that does not materially
differ from the Seller’s Certificate, the Seller’s Certificate as to such Tenant
shall become null and void.

 

9. Transfer of Property “As Is”. Except for representations and warranties made
herein, Buyer acknowledges that none of the Seller, any affiliate of the Seller,
any of their respective shareholders, partners, members, officers, directors,
employees, contractors, agents, attorneys, nor other representatives of Seller
(collectively, the “Seller Related Parties”) have made any verbal or written
representations, warranties, promises or guarantees whatsoever to Buyer, whether
express or implied, and, in particular, no such representations, warranties,
guaranties or promises have been made with respect to the physical condition or
operation of the Property, title to or the boundaries of the Property, soil
conditions, the environmental condition of the Property, including, without
limitation, the presence, discovery, release, threatened release or removal of
Hazardous Materials (including, without limitation, the presence of asbestos or,
asbestos containing materials), the actual or projected revenue and expenses or
the Property, the zoning and other laws, regulations or rules applicable to the
Property or the compliance of the Property therewith, the quantity, quality or
condition of the articles of personal property and fixtures included in the
transactions contemplated hereby, the use or occupancy of the Property or any
part thereof or any other matter or thing affecting or related to the Property
or the transactions contemplated hereby, except as, and solely to the extent,
herein specifically set forth.

 

11



--------------------------------------------------------------------------------

(a) Prior to the Approval Date, Buyer acknowledges that it will have reviewed or
have had the opportunity to review the Due Diligence Materials.

 

(b) Buyer further acknowledges that certain of the Due Diligence Materials may
have been prepared by parties other than Seller.

 

(c) Buyer acknowledges that it has not relied upon any representations or
warranties not specifically set forth herein, and has entered into this
Agreement after having made and relied solely on its own independent
investigation, inspections, analyses, appraisals and evaluations of facts and
circumstances.

 

(d) Except for its reliance on the representations and warranties specifically
set forth herein, Buyer agrees to accept Property “as is” in its present
condition, subject to reasonable use, wear and tear but excluding casualty and
condemnation, between the date hereof and the Closing Date, and further agrees
that except for any breach of its representations and warranties specifically
set forth herein, Seller shall not be liable for any latent defects in the
Property or bound in any manner whatsoever by any guarantees, promises,
projections, operating statements, setups or other information pertaining to the
Property made, furnished or claimed to have been made or furnished by Seller or
any Seller Related Party, whether verbally or in writing.

 

(e) Buyer is a sophisticated purchaser, with experience in acquiring, owning and
operating real property in the nature of the Property. Buyer is familiar with
the risks associated with sale transactions that involve purchases based on
limited information, representations and disclosures. Buyer understands and is
freely taking all risks involved in connection with this transaction.

 

(f) Buyer acknowledges that, except as specifically set forth herein, Seller
hereby specifically disclaims any warranty or guaranty, oral or written, implied
or arising by operation of law, and any warranty of condition, habitability,
merchantability or fitness for a particular purpose, in respect to the Property.

 

(g) Except for those matters expressly set forth in this Agreement to survive
the Closing and except for the agreements of Seller and Buyer set forth in the
closing documents or otherwise entered into at the Closing, Buyer agrees that
Buyer’s acceptance of the Deed shall be and be deemed to be an agreement by
Buyer that Seller has fully performed, discharged and complied with all of
Seller’s obligations, covenants and agreements hereunder and that Seller shall
have no further liability with respect thereto.

 

(h) As a material inducement to Seller to agree to sell the Property to Buyer
and to execute this Agreement, except to the extent specifically provided to the

 

12



--------------------------------------------------------------------------------

contrary herein or in the Deed and other instruments to be executed and
delivered by Seller at the Closing, or any action for breach of any
representation, warranty and/or covenant of Seller specifically set forth
herein, Buyer hereby waives, releases and forever discharges Seller, any
affiliate, and their respective shareholders, partners, members, officers,
directors, employees, contractors, agents, attorneys and other representatives
(collectively, the “Released Parties”) from all claims, causes of action,
demands, losses, damages, liabilities, costs and expenses (including attorney’s
fees and disbursements whether suit is instituted or not) which Buyer has or may
have in the future on account of or in any way arising out of (i) the structural
and physical condition of the Property or its surroundings, (ii) the financial
condition of the operation of the Property either before or after the Closing
Date, (iii) any law, ordinance, rule, regulation, restriction or legal
requirement which is now or may hereafter be applicable to the Property and (iv)
the environmental condition of the Property, including, without limitation, the
presence, discovery or removal of any Hazardous Materials in, at, about or under
the Property or the applicability to the Property of any Environmental Laws, as
such acts may be amended from time to time, or any other federal, state or local
statute or regulation relating to environmental contamination at, in or under
the Property. Buyer shall not make or institute any claims against any of the
Released Parties which are inconsistent with the foregoing. Buyer agrees that
this release shall be given full force and effect according to each of its
expressed terms and provisions. This release includes claims of which Buyer is
presently unaware or which Buyer does not presently suspect to exist, which if
known by Buyer, would materially effect Buyer’s release to Seller. Buyer hereby
waives California Civil Code Section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

In this connection and to the extent permitted by law, Buyer hereby agrees,
represents and warrants that Buyer realizes and acknowledges that factual
matters now unknown to it may have given or may hereafter give rise to causes of
action, claims, demands, debts, controversies, damages, costs, losses and
expenses which are presently unknown, unanticipated and unsuspected, and Buyer
further agrees, represents and warrants that the waivers and releases herein
have been negotiated and agreed upon in light of that realization and that Buyer
nevertheless hereby intends to release, discharge, and acquit Seller from any
such unknown causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses.

 

13



--------------------------------------------------------------------------------

Buyer’s Initials lie

 

(i) In no event shall Seller be liable for any incidental, special, exemplary or
consequential damages, including, without limitation, loss of profits or
revenue, interference with business operations, loss of tenants, lenders,
investors, buyers, diminution in value of the Property, or inability to use the
Property, due to the condition of the Property.

 

(j) The provisions of this Section shall survive the Closing or any termination
of this Agreement.

 

10. Seller’s Representations and Warranties. Seller hereby represents and
warrants to Buyer the matters set forth on Addendum II, which is incorporated
herein by this reference as though fully set forth herein. Other than as
expressly contained in Addendum II, Seller makes no representations or
warranties of any kind relating to the Property or its condition or fitness.
Buyer is entitled to rely on Seller’s representations and warranties
notwithstanding Buyer’s inspection and investigation of the Property, except to
the extent that Buyer has Actual Knowledge on or before the Closing Date that
any such representation or warranty is inaccurate, in which case such
representation or warranty shall be deemed modified by Buyer’s Actual Knowledge.

 

11. Buyer’s Representations and Warranties. Buyer hereby represents and warrants
as of the Effective Date and as of the Closing Date to Seller as follows:

 

(a) To the extent that any permitted assignee of any Buyer is a corporation,
partnership, limited liability company or other form of business entity
(“Entity”), such Entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, and is qualified to do business
in the state(s) where the Property is located.

 

(b) Buyer has full power and authority to execute and deliver this Agreement and
to perform all of the terms and conditions hereof to be performed by Buyer and
to consummate the transactions contemplated hereby. This Agreement and all
documents executed by Buyer which are to be delivered to Seller at Closing have
been duly executed and delivered by Buyer and are or at the time of Closing will
be the legal, valid and binding obligation of Buyer and is enforceable against
Buyer in accordance with its terms, except as the enforcement thereof may be
limited by applicable Creditors’ Rights Laws. Buyer is not presently subject to
any bankruptcy, insolvency, reorganization, moratorium, or similar proceeding.

 

(c) The individuals executing this Agreement and the instruments referenced
herein on behalf of any Entity and its constituent entities, if any, have the
legal power, right and actual authority to bind such Entity as a Buyer to the
terms and conditions hereof and thereof.

 

14



--------------------------------------------------------------------------------

(d) Neither the execution and delivery of this Agreement, the consummation of
the transactions contemplated by this Agreement, nor the compliance with the
terms and conditions hereof will (a) violate or conflict, in any material
respect, with any provision of any Entity’s organizational documents or to
Buyer’s Actual Knowledge any statute, regulation or rule, or, to Buyer’s Actual
Knowledge, any injunction, judgment. order, decree, ruling, charge or other
restrictions of any government, governmental agency or court to which any Buyer
is subject, and which violation or conflict would have a material adverse effect
on Buyer. Neither Buyer is a party to any contract or subject to any other legal
restriction that would prevent fulfillment by Buyer of all of the terms and
conditions of this Agreement or compliance with any of the obligations under it

 

(e) To Buyer’s Actual Knowledge all material consents required from any
governmental authority or third party in connection with the execution and
delivery of this Agreement by Buyer or the consummation by Buyer of the
transactions contemplated hereby have been made or obtained or shall have been
made or obtained by the Closing Date. Complete and correct copies of all such
consents shall be delivered to Seller.

 

(f) Buyer has made (or will make prior to the Closing Date) an independent
investigation with regard to the Property, will have ascertained to its
satisfaction the extent to which the Property complies with applicable zoning,
building, environmental, health and safety and all other laws codes and
regulations, and Buyer’s intended use thereof, including without limitation,
review and/or approval of matters disclosed by Seller pursuant to this
Agreement.

 

(g) There is no litigation pending or, to Buyer’s knowledge, threatened, against
Buyer or any basis therefor that might materially and detrimentally affect the
ability of Buyer to perform its obligations under this Agreement. Buyer shall
notify Seller promptly of any such litigation of which Buyer becomes aware.

 

12. Risk of Loss.

 

(a) Notice of Loss. If, prior to the Closing Date, any portion of the Property
suffers a Minor or Major Loss, Seller shall immediately notify Buyer of that
fact, which notice shall include sufficient detail to apprise Buyer of the
current status of the Property following such loss.

 

(b) Minor Loss. Buyer’s obligations hereunder shall not be affected by the
occurrence of a Minor Loss, provided that: (i) upon the Closing, there shall be
a

 

15



--------------------------------------------------------------------------------

credit against the Consideration equal to the amount of any insurance proceeds
or condemnation awards collected by Seller as a result of such Minor Loss, plus
the amount of any insurance deductible; or (ii) insurance or condemnation
proceeds available to Seller are sufficient to cover the cost of restoration and
the insurance carrier has admitted liability for the payment of such costs. If
the proceeds or awards have not been collected as of the Closing, then Seller’s
right, title and interest to such proceeds or awards shall be assigned to Buyer
at the Closing, together with a credit against the Consideration in the amount
of any insurance deductible. This provision shall not limit any of the Buyer’s
repair obligations under the Leases. If there is a Minor Loss and insurance
coverage as set forth above is not available, Buyer shall have the same rights
as if it was a Major Loss.

 

(c) Major Loss. In the event of a Major Loss, Buyer may, at its option to be
exercised by written notice to Seller within twenty (20) days of Seller’s notice
to Buyer of the occurrence thereof, elect to either (i) terminate this Agreement
as to the damaged or condemned Property (in which event the Consideration
payable hereunder shall be reduced by the fair market value or previously agreed
Consideration allocable to such Property, or (ii) consummate the acquisition of
the Property for the full Consideration, subject to the following. If Buyer
elects to proceed with the acquisition of the Property, then the Closing shall
be postponed to the later of the Closing Date or the date which is five (5) days
after Buyer makes such election and, upon the Closing, Buyer shall be given a
credit against the Consideration equal to the amount of any insurance proceeds
or condemnation awards collected by Seller as a result of such Major Loss, plus
the amount of any insurance deductible. If the proceeds or awards have not been
collected as of the Closing, then Seller’s right, title and interest to such
proceeds or awards shall be assigned to Buyer, and Seller will cooperate with
Buyer as reasonably requested by Buyer in the collection of such proceeds or
award. If Buyer fails to give Seller notice within such 20-day period, then
Buyer will be deemed to have elected to terminate this Agreement as to the
damaged or condemned Property. If the Agreement is not terminated, nothing
herein shall limit any of the Buyer’s repair obligations under the Leases.

 

13. Seller’s Continued Operation of the Property.

 

(a) General. Except as otherwise contemplated or permitted by this Agreement or
approved by Buyer in writing, from the Effective Date to the Closing Date,
Seller will operate, maintain, repair and lease of the Property in a prudent
manner, in the ordinary course of business, on an arm’s-length basis and
consistent with its past practices (and without limiting the foregoing, Seller
shall, in the ordinary course, negotiate with prospective tenants and enter into
leases of the Property, enforce leases in all material respects, pay all costs
and expenses of the Property, including, without limitation, debt service, real
estate taxes and

 

16



--------------------------------------------------------------------------------

assessments, and maintain insurance and pay and perform loan obligations) and
will not dispose of or encumber the Property or any part thereof, except for
dispositions of personal property in the ordinary course of business.

 

(b) Actions Requiring Buyer’s Consent. Notwithstanding the above terms of this
Section, from Approval Date until the Closing Date, Seller shall not, without
the prior written approval of Buyer, which approval shall not be unreasonably
withheld or delayed, take any of the following actions:

 

(i) Leases. Execute or renew any Lease; or terminate any Lease; or modify or
waive any material term of any Lease; provided, however, that if Buyer has not
responded to Seller’s request for approval of any such action within two (2)
business days following written notice specifying the proposed action, Buyer
shall be deemed to have approved the Lease action in question;

 

(ii) Contracts. Except as otherwise required under this Agreement, enter into,
execute or terminate any operating agreement, reciprocal easement agreement,
management agreement or any lease, contract, agreement or other commitment of
any sort (including any contract for capital items or expenditures), with
respect to the Property that will survive the Closing or otherwise bind the
Buyer after the Closing.

 

(c) Cost of Tenant Improvements and Leasing Commissions. In connection with any
new leases or modifications of existing Leases entered into between the
Effective Date and the Closing, the cost of tenant improvement work and leasing
commissions shall be prorated between Buyer and Seller in proportion to the
ratio between the portion of the new lease term prior to the Closing Date and
the portion of the new lease term after the Closing Date. Seller shall be
responsible for the cost of tenant improvement work and leasing commissions for
all Leases (and amendments thereto) entered into prior to the Effective Date and
due and payable six (6) months of the Closing Date, and Seller’s obligations
with respect thereto shall survive the Closing; provided, however, if any Tenant
shall exercise an option held by such Tenant under any existing Lease during the
period between the Effective Date and the Closing, any obligation for tenant
improvement work and leasing commissions associated with the exercise of such
option shall be prorated between Seller and Buyer in proportion to the ratio
between the portion of the extended lease term resulting from the exercise of
the option prior to the Closing Date and the portion thereof after the Closing
Date.

 

14. Non-Consummation of the Transaction. If the transaction is not consummated
on or before the Closing Date, the following provisions shall apply:

 

(a) No Default. If the transaction is not consummated for a reason other than a
default by one of the parties, then (i) Title Company and each party shall
return to the depositor thereof the Earnest Money and all other funds and items
which were deposited hereunder; (ii) Seller and Buyer shall each bear one-half
of any Escrow cancellation charges. Any return of funds or other items by the
Title Company or any party as provided herein shall not relieve either party of
any liability it may have for its wrongful failure to close.

 

17



--------------------------------------------------------------------------------

(b) Default by Seller. If the transaction is not consummated as a result of a
default by Seller, then Buyer, as its sole and only remedies hereunder, to the
exclusion of all other potential remedies, may terminate this Agreement by
delivery of notice of termination to Seller, whereupon (A) the Earnest Money
shall be immediately returned to Buyer, and (B) Seller shall pay to Buyer any
title, escrow, legal and inspection fees incurred by Buyer and any other
expenses incurred by Buyer in connection with its review of the Property and/or
the negotiation, documentation and performance of this Agreement (including,
without limitation, environmental and engineering consultants’ fees and
expenses), subject to a cap of $25,000, in which case neither party shall have
any further rights or obligations hereunder.

 

(c) Default by Buyer. If the Closing does not occur as a result of a default by
Buyer, then (i) Buyer shall pay all escrow cancellation charges, (ii) To the
extent it has not previously been delivered to Seller, the Title Company shall
deliver the Earnest Money to Seller as its full and complete liquidated damages
and its sole and exclusive remedy for Buyer’s default (provided that this
provision shall not limit the Seller’s right to enforce Buyer’s obligations
pursuant to Section 4(a), 15(f) and 15(1), and to obtain monetary damages from
Buyer pursuant to those provisions above and beyond any amounts collected
pursuant to this liquidated damages provision). If the transaction is not
consummated because of a default by Buyer, the Earnest Money together with the
interest accrued thereon shall be paid to and retained by Seller as liquidated
damages. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A
DEFAULT BY BUYER, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.
THEREFORE, BY PLACING THEIR INITIALS BELOW, THE PARTIES ACKNOWLEDGE THAT THE
EARNEST MONEY HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’
REASONABLE ESTIMATE OF SELLER’S DAMAGES AND AS SELLER’S EXCLUSIVE REMEDY AGAINST
BUYER, AT LAW OR IN EQUITY, IN THE EVENT OF A DEFAULT UNDER THIS AGREEMENT ON
THE PART OF BUYER. Notwithstanding anything to the contrary contained in this
Section 14(c), in the event of Buyer’s default or a termination of this
Agreement, Seller shall have all remedies available at law or in equity in the
event Buyer or any party related to or affiliated with Buyer is asserting any
claims or right to the Property

 

18



--------------------------------------------------------------------------------

that would otherwise delay or prevent Seller from having clear, indefeasible,
and marketable title to the Property. In all other events, Seller’s remedies
shall be limited to those described in this Section 14(c) and Sections 4(a),
15(f) and 15(1) hereof. If Closing is consummated, Seller shall have all
remedies available at law or in equity in the event Buyer fails to perform any
obligation of Buyer under this Agreement.

 

INITIALS: Seller                        Buyer                     

 

15. Miscellaneous

 

(a) Disclosure of Transaction. Except as may be permitted in Section 15(n)
below, neither party shall publicly announce or discuss the execution of this
Agreement or the transaction contemplated hereby without the prior written
consent of the other party, which shall not be unreasonably withheld.
Notwithstanding the foregoing, nothing herein shall limit or restrict any public
announcement or notification which Seller or its general partner is required to
make under the applicable provisions of the Securities Act of 1933, as amended,
and the Securities Exchange Act of 1934, as amended and the rules and
regulations adopted by the Securities and Exchange Commission thereunder.

 

(b) Possession. Possession of the Property shall be delivered to Buyer upon the
Closing.

 

(c) Force Majeure. Seller’s corporate headquarters are located in San Mateo,
California. If during the term of this Agreement, there occurs a Force Majeure
Event (a fire or other casualty, act of God, riot or other civil disturbance, or
any other event out of the control of Seller that prevents Seller from having
access to and use of its headquarters facility for the conduct of its
operations), Seller shall have the right, exerciseable by written notice to
Buyer within five (5) business days of the date of the Force Majeure Event, to
extend any period for Seller’s performance hereunder by an period of time equal
to the time that Seller reasonably anticipates that it will be unable to use its
headquarters, but not to exceed fourteen (14) days.

 

(d) Tax Protest. If as a result of any tax protest or otherwise any refund or
reduction of real property or other tax or assessment relating to the Property
during the period prior to Closing, Seller shall be entitled to receive or
retain such refund or the benefit of such reduction, less equitable prorated
costs of collection and subject to the rights of tenants under leases as to any
such refunds. To the extent any such tax protest or proceedings are ongoing as
of the Closing, Seller shall have the right, but not the obligation, to continue
to pursue such protest or proceeding following the Closing, but only to the
extent that it applies to the pre-closing tax periods.

 

 

19



--------------------------------------------------------------------------------

 

(e) Notices. Any notice, consent or approval required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
upon (i) hand or confirmed telecopy delivery, (ii) one (1) day after being
deposited with Federal Express, DHL Worldwide Express or another reliable
overnight courier service, or (iii) two (2) days after being deposited in the
United States mail, registered or certified mail, postage prepaid, return
receipt required, and addressed as indicated below, or such other address as
either party may from time to time specify in writing to the other.

 

If to Buyer:    If to Seller:      Glenborough Properties, L.P.     

400 South El Camino, 11th Floor

San Mateo, CA 94402-1708

    

Attention: Peter J. Chartz

Telecopy No. (650) 343-9690

with a copy to:    with a copy to:     

Glenborough Realty Trust Incorporated,

400 South El Camino Real, 11th Floor,

San Mateo, CA 94402-1708

     Attention: G. Lee Burns, Jr.      Telecopy No. (650) 343-7438

 

(f) Brokers and Finder. Neither party has had any contact or dealings regarding
the Property, or any communication in connection with the subject matter of this
transaction through any real estate broker or other person who can claim a right
to a commission or finder’s fee in connection with the transaction contemplated
herein, except that Seller has engaged Marcus & Milichap, Ontario, California,
and shall be responsible for all obligations due such persons in connection with
the transactions described herein and Buyer has engaged and shall be responsible
for all obligations due such broker in connection with the transactions
described herein. In the event that any broker or finder perfects a claim for a
commission or finder’s fee based upon any such contact, dealings or
communication, the party through whom the broker or finder makes its claim shall
be responsible for said commission or fee and shall indemnify and hold harmless
the other party from and against all liabilities, losses, costs and expenses
(including reasonable attorneys’ fees) arising in connection with such claim for
a commission or finder’s fee. The provisions of this Subsection shall survive
the Closing.

 

20



--------------------------------------------------------------------------------

(g) Successors and Assigns. Subject to the following, this Agreement shall be
binding upon, and inure to the benefit of, the parties and their respective
successors, heirs, administrators and assigns. Buyer shall have the right, with
notice to Seller, and upon receipt of Seller’s consent, which shall not be
unreasonably withheld or delayed, to assign its right, title and interest in and
to this Agreement to one or more assignees at any time before the Closing Date;
provided, however that such assignee(s) shall assume all obligations of Buyer,
and such assignment and assumption shall not release Buyer from any obligation
hereunder. Seller shall not have the right to assign its interest in this
Agreement.

 

(h) Amendments. Except as otherwise provided herein, this Agreement may be
amended or modified only by a written instrument executed by Seller and Buyer.

 

(i) Governing Law. This Agreement has been negotiated and executed in San Mateo
County, California and the substantive laws of the State of California, without
reference to its conflict of laws provisions, will govern the validity,
construction, and enforcement of this Agreement.

 

(j) Merger of Prior Agreements. This Agreement and the Addenda, Exhibits and
Schedules hereto constitute the entire agreement between the parties and
supersede all prior agreements and understandings between the parties relating
to the subject matter hereof.

 

(k) Time for Performance. Any time deadlines contained herein shall be
calculated by reference to calendar days unless otherwise specifically notes.
For notice purposes hereunder, days shall be deemed to end at 5:00 P.M. Pacific
Time. In the event that any time periods for performance hereunder fall on a
weekend or legal holiday (either national holiday, California holiday, or
official holiday in the state where the Property is located), the date for
performance shall be the next following business day.

 

(1) Enforcement. If either party fails to perform any of its obligations under
this Agreement or if a dispute arises between the parties concerning the meaning
or interpretation of any provision of this Agreement, then the defaulting party
or the party not prevailing in such dispute shall pay any and all costs and
expenses incurred by the other party on account of such default and/or in
enforcing or establishing its rights hereunder, including, without limitation,
arbitration or court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either party in enforcing a
judgment in its favor under this

 

21



--------------------------------------------------------------------------------

Agreement shall be recoverable separately from and in addition to any other
amount included in such judgment, and such attorneys’ fees obligation is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment.

 

(m) Time of the Essence. Time is of the essence of this Agreement.

 

(n) Severability. If any provision of this Agreement. or the application thereof
to any person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.

 

(o) Confidentiality. Buyer and Seller shall each maintain as confidential any
and all material or information about the other, or in the case of Buyer and its
agents, employees, consultants and contractors, about the Property, and shall
not disclose such information to any third party, except, in the case of
information about the Property or the Seller, to Buyer’s investment bankers,
lender or prospective lenders, insurance and reinsurance firms, attorneys,
environmental assessment and remediation service firms and consultants, as may
be reasonably required for the consummation of this transaction and/or as
required by law.

 

(p) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

 

(q) Addenda, Exhibits and Schedules. All addenda, exhibits and schedules
referred to herein are, unless otherwise indicated, incorporate herein by this
reference as though set forth herein in full.

 

(r) Construction. Headings at the beginning of each section and subsection are
solely for the convenience of the parties and are not a part of the Agreement.
Whenever required by the context of this Agreement, the singular shall include
the plural and the masculine shall include the feminine and vice versa. This
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same.

 

(s) Tax Free Exchange. As an accommodation to Seller, Buyer agrees to cooperate
with Seller to accomplish an I.R.C. Section 1031 like kind tax deferred
exchange, provided that the following terms and conditions are met; (i) Seller
shall give Buyer notice of any desired exchange not later than five (5) days
prior to the Closing Date; (ii) Buyer shall in no way be liable for any
additional costs, fees and/or expenses relating to the exchange; (iii) if, for
whatever reason, the

 

22



--------------------------------------------------------------------------------

Closing does not occur, Buyer shall have no responsibility or liability to the
third party involved in the exchange transaction, if any; and (iv) Buyer shall
not be required to make any representations or warranties nor assume or incur
any obligations or personal liability whatsoever in connection with the exchange
transaction. Seller indemnifies and agrees to hold Buyer and its partners
harmless from and against any and all causes, claims, demands, liabilities,
costs and expenses, including attorneys’ fees, as a result of or in connection
with any such exchange. Seller shall have the right, in Seller’s sole and
absolute discretion, exercisable by written notice to the Buyer not less than
five (5) days prior to the scheduled Closing Date, to extend the Closing for a
period of not more than forty-five (45) days to permit Seller to coordinate its
exchange and/or identify exchange property(ies).

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of last date
listed below next to the signatures of the Seller and Buyer.

 

Seller

RANCON REALTY FUND V, a

California limited partnership

   

/s/ Daniel L. Stephenson

--------------------------------------------------------------------------------

By  

Rancon Financial Corporation

General Partner

Date: 2/25/2005 Buyer

/s/ Tony Padilla

--------------------------------------------------------------------------------

Tony Padilla

/s/ Armada Padilla

--------------------------------------------------------------------------------

Armada Padilla Date: 2/18/2005

 

23



--------------------------------------------------------------------------------

First American Title Insurance Company

 

The undersigned executes this Agreement for the purposes of acknowledging its
agreement to serve as escrow agent in accordance with the terms of this
Agreement and to acknowledge receipt of the Earnest Money from the Buyer.

 

First American Title Insurance Company By:     Its:    

 

24



--------------------------------------------------------------------------------

Addendum I Definitions

 

Terms used in this Agreement shall have the meanings set forth below:

 

1. Actual Knowledge of Buyer (or Buyer’s Actual Knowledge.) The knowledge of any
Responsible Individual of Buyer, without duty of inquiry; provided that so
qualifying Buyer’s knowledge shall in no event give rise to any personal
liability on the part of the Responsible Individual, on account of any breach of
any representation and warranty of Buyer herein. Actual Knowledge shall not
include constructive knowledge, imputed knowledge, or knowledge Buyer or such
Responsible Party do not have but could have obtained through further
investigation or inquiry.

 

2. Actual Knowledge of Seller (or Seller’s Actual Knowledge.) The knowledge of
any Responsible Individual of Seller, without duty of inquiry; provided that so
qualifying Seller’s knowledge shall in no event give rise to any personal
liability on the part of the Responsible Individual, on account of any breach of
any representation and warranty of Seller herein. Actual Knowledge shall not
include constructive knowledge, imputed knowledge, or knowledge Seller or such
Responsible Party do not have but could have obtained through further
investigation or inquiry.

 

3. Additional Deposit. The sum of Two Hundred Fifty Thousand Dollars ($250,000)
that Buyer is required to deposit pursuant to Section 3(a)(i).

 

4. Additional Rents. All amounts, other than Fixed Rents, due from any Tenant
under any Lease, including without limitation, percentage rents, escalation
charges for real estate taxes, parking charges, marketing fund charges,
reimbursement of operating expenses or common area expenses, maintenance
escalation rents or charges, cost of living increases or other charges of a
similar nature, if any, and any additional charges and expenses payable under
any Lease.

 

5. Agreement. This Agreement between Seller and Buyer, including all Addenda,
Schedules and Exhibits attached hereto and incorporated herein by reference.

 

6. Approval Date. 5:00 P.M. Pacific Time on the end of the Due Diligence Period.



--------------------------------------------------------------------------------

7. Assignment of Contracts. An Assignment and Assumption of Service Contracts,
Guaranties and Warranties and Other Intangible Property in the form of Exhibit D
attached hereto.

 

8. Assignment of Leases. An Assignment and Assumption of Leases in the form of
Exhibit B attached hereto.

 

9. Bill of Sale. A Bill of Sale in the form of Exhibit C attached hereto.

 

10. Buyer. Tony Padilla and Armida Padilla.

 

11. Buyer’s Conditions Precedent. Conditions precedent to Buyer’s obligation to
consummate this transaction, as set forth in the Section entitled “Conditions to
Closing.”

 

12. Cash. Immediately available funds to be paid by Buyer at the Closing, as
provided in the Section entitled “Consideration”.

 

13. Closing. The delivery of the Deed and the other documents required to be
delivered hereunder and the payment of the Consideration.

 

14. Closing Date. March 15, 2005. 313 v f 06

 

15. Consideration. The total consideration to be paid by Buyer to Seller as
described in the Section entitled “Consideration.”

 

16. Contracts. The service contracts, construction contracts for work in
progress, any warranties thereunder, management contracts, unrecorded reciprocal
easement agreements, operating agreements, maintenance agreements, franchise
agreements and other similar agreements relating to the Property.

 

17. Creditors’ Rights Laws. All bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally, as well
as general equitable principles whether or not the enforcement thereof is
considered to be a proceeding at law or in equity.

 

18. Deed. A grant deed or warranty deed in the form attached hereto as Exhibit
A.

 

19. Due Diligence Materials. The materials described in Addendum III.



--------------------------------------------------------------------------------

20. Due Diligence Period. The period expiring on the first to occur of (i) seven
(7) days after receipt of the Due Diligence Materials or (ii) February 25, 2005,
but in no event shall such period expire before the Effective Date..

 

21. Earnest Money. The sum of the Initial Deposit and the Additional Deposit and
any interest accrued thereon while held by the Title Company.

 

22. Effective Date. The date this Agreement is signed by Seller.

 

23. Environmental Laws. All federal, state, local or administrative agency
ordinances, laws, rules, regulations, orders or requirements relating to
Hazardous Materials.

 

24. Expenses. All operating expenses normal to the operation and maintenance of
the Property, including without limitation real property taxes and assessments;
current installments of any improvement bonds or assessments which are a lien on
the Property or which are pending and may become a lien on the Property; water,
sewer and utility charges; amounts payable under any Contract for any period in
which the Closing occurs; permits, licenses and inspection fees. Expenses shall
not include expenses which are of a capital nature.

 

25. Fixed Rents. The fixed periodic payments under any Lease.

 

26. General Intangibles. All general intangibles relating to design,
development, operation, management and use of the Real Property; all
certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations, licenses and consents obtained from any governmental
authority or other person in connection with the development, use, operation or
management of the Real Property; all engineering reports, architectural
drawings, plans and specifications relating to all or any portion of the Real
Property, and all payment and performance bonds or warranties or guarantees
relating to the Real Property; and all of Seller’s right, title and interest in
and to any and all of the following to the extent assignable: trademarks,
service marks, logos or other source and business identifiers, trademark
registration and applications for registration used at or relating to the Real
Property and any written agreement granting to Seller any right to use any
trademark or trademark registration at or in connection with the Real Property.

 

27. Hazardous Materials. Hazardous or toxic materials, substances or wastes, or
other materials injurious to human health or the environment.



--------------------------------------------------------------------------------

28. Improvements. All buildings, parking lots, signs, walks and walkways,
fixtures and equipment and all other improvements located at or on or affixed to
the Land to the full extent that such items are owned by Seller and constitute
realty under the laws of the state in which the Land is located.

 

29. Initial Deposit. The Two Hundred Fifty Thousand Dollars ($250,000) that
Buyer has deposited in escrow with the Title Company prior to the execution of
this Agreement.

 

30. Land. The land described in Schedule 1 attached hereto, together with all
appurtenances thereto, including without limitation easements and mineral and
water rights.

 

31. Laws. All Environmental Laws, zoning and land use laws, and other local,
state and federal laws and regulations applicable to the Property.

 

32. Leases. The leases listed in the Rent Roll, together with any leases
executed between the Effective Date and the Closing Date.

 

33. Lease Rights. All of Seller’s right, title and interest in and to the Leases
and any and all guarantees of the Leases.

 

34. Major Loss is defined as any damage or destruction to, or condemnation of,
any Real Property as to which the cost to repair, or the value of the portion
taken, as the case may be, exceeds 10% of the Consideration.

 

35. Material Damage. Damage in excess of one percent (1%) of the Consideration
suffered by Buyer as a result of any inaccuracy or breach of any representation
or warranty or covenant (on a cumulative basis and not per occurrence) by Seller
hereunder.

 

36. Minor Loss is defined as any such damage, destruction or condemnation that
is not a Major Loss.

 

37. Permitted Exceptions. The Leases and the exceptions to title approved by
Buyer during the Due Diligence Period, pursuant to the title review procedure
set forth in the Agreement.

 

38. Personal Property. All of Seller’s right, title and interest in and to the
personal property and any interest therein owned by Seller or held directly for
the benefit of Seller, if any, located on the Real Property and used in the
operation or maintenance of the Real Property.



--------------------------------------------------------------------------------

39. Property. The Real Property, together with the Leases, the Personal
Property, the General Intangibles and the Contracts.

 

40. Real Property. The Land and Improvements.

 

41. Rent Roll. The list of each of the Leases as of the date of this Agreement,
attached hereto as Schedule 3.

 

42. Rents. The fixed periodic rental payments under any Lease.

 

43. Required Tenants. The Tenant currently occupying the Property.

 

44. Responsible Individuals. With respect to Buyer:                     ; and
with respect to Seller: Peter Chartz.

 

45. Seller. Rancon Realty Fund V, a California limited partnership.

 

46. Seller’s Conditions Precedent. Conditions precedent to Seller’s obligation
to consummate this transaction, as set forth in the Section entitled “Conditions
to Closing.

 

47. Service Contracts. All Contracts involving ongoing services and periodic
payment therefor, as distinguished from franchise agreements, easements,
guarantees, warranties and the like.

 

48. Tenant(s). Each and all tenants as listed on the Rent Roll.

 

49. Tenant Estoppel Certiticates. Tenant estoppel certificates in the form
attached hereto as Exhibit F (or on such other form as may be prescribed in any
Tenant Lease), to be provided by Seller as provided in the Section entitled
“Tenant Estoppel Certificates.”

 

50. Title Company. First American Title Insurance Company, whose address is:
1737 North First Street, San Jose, CA 95112.

 

51. Title Policy. A policy of standard coverage American Land Title Association
Owner’s Policy of Title Insurance, issued by Title Company in the amount of the
Consideration, showing title vested in Buyer subject only to the Permitted
Exceptions.

 

 

 

 

 



--------------------------------------------------------------------------------

Addendum II

 

Seller’s Representations and Warranties Seller

 

hereby represents and warrants to Buyer as follows:

 

A. Organization and Authorization.

 

1. Rancon Realty Fund V is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of California, and is
qualified to do business in the state of where the Property is located.

 

2. Seller has full power and authority to execute and deliver this Agreement and
to perform all of the terms and conditions hereof to be performed by Seller and
to consummate the transactions contemplated hereby. This Agreement and all
documents executed by Seller which are to be delivered to Buyer at Closing have
been duly executed and delivered by Seller and are or at the time of Closing
will be the legal, valid and binding obligation of Seller and is enforceable
against Seller in accordance with its terms, except as the enforcement thereof
may be limited by applicable Creditors’ Rights Laws. Seller is not presently
subject to any bankruptcy, insolvency, reorganization, moratorium, or similar
proceeding.

 

3. The individuals executing this Agreement and the instruments referenced
herein on behalf of Seller and its constituent entities, if any, have the legal
power, right and actual authority to bind Seller to the terms and conditions
hereof and thereof.

 

B. Title Matters

 

1. There are no adverse or other parties in possession of the Property, or any
part thereof, with the consent of Seller except Seller and Tenants. No party has
been granted by Seller any license, easement, lease, or other right relating to
the use or possession of the Property or any part thereof, except Tenants or the
matters of record.

 

C. Property Condition, Use and Compliance

 

1. Compliance with Laws. Except as set forth on Schedule II.C.1., to Seller’s
Actual Knowledge, no Responsible Individual of Seller has received written
notice that the use or operation of the Property is in violation of any
applicable Laws.



--------------------------------------------------------------------------------

2. No Regulatory Proceedings. Except as set forth on Schedule II.C.2., to
Seller’s Actual Knowledge, no Responsible Individual of Seller has received any
written notice of any condemnation, environmental, zoning or other land-use
regulation proceedings that have been instituted, or are planned to be
instituted, which directly identify any of the Property, nor has any Responsible
Individual of Seller received written notice of any special assessment
proceedings affecting any of the Property. Seller shall notify Buyer promptly of
any such proceedings of which any Seller becomes aware prior to Closing.

 

D. The Leases

 

1. Rent Roll. The Rent Roll attached hereto completely and accurately reflects
the material terms and conditions of the Leases in all material respects as of
its date. Except as disclosed on the Rent Roll, to the Actual Knowledge of
Seller, there are no other Tenants at the Property with Seller’s consent, and no
Rental under any Lease has been collected in advance of the current month. The
Rent Roll shall be updated at the Closing to reflect any changes which occur
after the Effective Date.

 

2. Security Deposits. The Rent Roll sets forth all cash security deposits held
by Seller or its immediate predecessor in interest as to the Property. Neither
Seller nor its immediate predecessor in interest as to the Property have
received from any Tenant or any other party written notice of any claim (other
than for customary refund at the expiration of a Lease) to all or any part of
any security deposit, except as set forth on the Rent Roll and/or the Tenant
Estoppel Certificates.

 

E. Other Matters

 

1. No Litigation. Except as set forth on Schedule II.E.1., there is no
litigation pending or, to Seller’s Actual Knowledge, threatened: (i) against
Seller that arises out of the ownership of the Property or that might materially
and detrimentally affect the value or the use or operation of any of the
Property for its intended purpose or the ability of such Seller to perform its
obligations under this Agreement; or (ii) by Seller against any Tenant. Seller
shall notify Buyer promptly of any such litigation of which Seller becomes aware
before Closing.



--------------------------------------------------------------------------------

 

2. No Contracts for Improvements. Except as set forth on Schedule II.E.2. and in
connection R-ith any new leases executed after the Effective Date and prior to
Closing, at the time of Closing there will be no outstanding written or oral
contracts made by a : c i i e r for any improvements to the Property which have
not been fully paid for nd Seller shall cause to be discharged all mechanics and
materialmen’s liens arising from any labor or materials furnished to the
Property prior to the time of Closing.

 

3. Exhibits and Schedules. The Schedules attached hereto, as provided by or on
behalf of Seller, completely and correctly present in all material respects the
information required by this Agreement to be set forth therein, provided,
however, that as set forth in more detail in the Agreement, Seller makes no
representation or warranty as to the completeness or accuracy of any materials
contained in the Schedules that have been prepared by third parties unrelated to
Seller.

 

4. Seller Not a Foreign Person. Seller is not a “foreign person” within the
meaning of Section 1445(l)(3) of the Internal Revenue Code.

 

F. Miscellaneous

 

1. Timeliness of Representations and Warranties. All representations and
warranties set forth Ile: ,’i.1 shall be deemed to be given as of the Effective
Date and the Closing Date unic: a Seller otherwise notifies Buyer in writing
prior to the Closing.

 

2. Materiality L:m tation. Buyer shall not be entitled to any right or remedy
for any inaccuracy in or breach of any representation, warranty or covenant
under this Agreement or any conveyance document unless the amount of damages
proximately caused thereby exceeds the amount of Material Damage.

 

3. Continuation and Survival of Representations and Warranties, Etc. All
representations and warranties by the respective parties contained herein or
made in writing pursurni to this Agreement are intended to and shall remain true
and correct as of the time or Closing, shall be deemed to be material, and,
together with all conditions, c ; , enants and indemnities made by the
respective parties contained herein or made in writing pursuant to this
Agreement (except as otherwise expressly limited or expanded by the terms of
this Agreement), shall survive the



--------------------------------------------------------------------------------

 

execution and delivery this Agreement and shall survive the Closing for a period
of six (6) months afte Closing, or, to the extent the context requires, beyond
any termination of this A <r’ :’.~ 1_lent for a period of six (6) months. Any
claim for breach of a representation anti warranty given hereunder must be filed
and served within this six month period, c1 be deemed waived and released.

 

 



--------------------------------------------------------------------------------

ADDENDUM III

 

Due Diligence Materials to be Delivered

by Seller to Buyer

Chuck E. Cheese

 

I. FINANCIAL INFORMATION

 

  •   Annual Operating Statements – 2003, 2005 and 2005 YTD Rent Roll, dated
February 10, 2005

 

II. TITLE & SURVEY

 

•   Preliminary Title Report, prepared by First American Title, dated December
2004

 

•   Documentation supporting exceptions to title

 

•   Tri-City Corporate Centre Plan, dated January 1999

 

III. ENVIRONMENTAL REPORTS

 

  •   Phase I Report, prepared by Pacific Southwest Group, dated November 1999

 

IV. LEASES & TENANT INFORMATION

 

I Lease with any/all addendums and amendments

 

  •   Hoovers Report – Chuck E Cheese

 

  •   Tenant Sales History

 

V. OPERATING INFORMATION

 

Tri-City Master Maintenance Association – 2005 Budget

 

Tri-City Master Maintenance Association #3 – 2005 Budget



--------------------------------------------------------------------------------

Exhibit B

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) dated as of
                    , 2005, is entered into by and between Rancon Realty Fund V,
a California limited partnership                                         
                                                              (“Assignor”),
                                        
                                        
                                        
                                        
                                                  and
                                        
                                        
                                        
                                        
                                                     
                                                                                
                                        
                                        
                                                           ,
                                        
                                        
                                        
                                        
                                                      a
                                              (“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor is the lessor under certain leases executed with respect to
that certain real property commonly known as
                                                                      (the
“Property”) as more fully described in Exhibit A attached hereto, which leases
are described in the Rent Roll attached hereto as Schedule 1 (the “Leases”); and

 

WHEREAS, Assignor has entered into that certain Purchase Agreement (the
“Agreement”) by which title to the Property is being transferred to Assignee;
and

 

WHEREAS, Assignor desires to assign its interest as lessor in the Leases to
Assignee, and Assignee desires to accept the assignment thereof;

 

NOW, THEREFORE, in consideration of the promises and conditions contained
herein, the parties hereby agree as follows:

 

  1. Effective as of the Closing Date (as defined in the Agreement), Assignor
hereby assigns to Assignee all of its right, title and interest in and to the
Leases, and any guarantees related thereto.

 

  2. Except as otherwise set forth in the Agreement, Assignor hereby agrees to
indemnify, protect and defend Assignee against, and hold Assignee harmless from
any and all cost, liability, loss, damage or expense, including without
limitation, reasonable attorneys’ fees and costs and court costs, arising out of
facts or circumstances occurring prior to the Closing Date and arising out of
the lessor’s obligations under the Leases.

 

  3. Except as otherwise set forth in the Agreement, effective as of the Closing
Date, Assignee hereby assumes all of the lessor’s obligations arising after the
Closing Date under the Leases and agrees to indemnify, protect and defend
Assignor against and hold Assignor harmless from any and all cost, liability,
loss, damage or expense, including without limitation, reasonable attorneys’
fees and costs and court costs, arising out of facts or circumstances occurring
subsequent to the Closing Date and arising out of the lessor’s obligations under
the Leases.



--------------------------------------------------------------------------------

  4. If either party hereto fails to perform any of its obligations under this
Assignment or if a dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Assignment, then the
defaulting party or the party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other party on account of such default
and/or in enforcing or establishing its rights hereunder including, without
limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment and such
attorneys’ fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.

 

  5. This Assignment shall be binding on and inure to the benefit of the parties
hereto, their heirs, executors, administrators, successors in interest and
assigns.

 

  6. This Assignment shall be governed by and construed in accordance with the
laws of the State of California, without reference to its conflicts of laws
provisions.

 

  7. This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

 

IN WITNESS WHEREOF Assignor and Assignee have executed this Assignment the day
and year first above written.

 

ASSIGNEE   ASSIGNOR    

RANCON REALTY FUND V, a

California limited partnership

   

--------------------------------------------------------------------------------

Rancon Financial Corporation

    General Partner

 

 



--------------------------------------------------------------------------------

Exhibit A

to Assignment and Assumption of Leases

 

Real Property Description



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption of Leases

 

Rent Roll

 

 



--------------------------------------------------------------------------------

Exhibit C

 

BILL OF SALE

 

For good and valuable consideration the receipt of which is hereby acknowledged,
Rancon Realty Fund V, a California limited partnership (“Transferor”), does
hereby sell, transfer, and convey to                                         
                                                     , a
                                                                     
(“Transferee”) all personal property owned by Transferor and located on or in or
used in connection with the Real Property (as defined in that certain Purchase
Agreement between Transferor and Transferee) commonly known as including,
without limitation, those items described in Schedule 1 attached hereto, and
same are being conveyed free of any lien or encumbrance thereon except as
previously disclosed to and accepted by Transferee.

 

Dated:                     , 2005

 

Transferor

RANCON REALTY FUND V, a

California limited partnership

 

--------------------------------------------------------------------------------

Rancon Financial Corporation

General Partner

 

 



--------------------------------------------------------------------------------

Schedule 1

to Bill of Sale

 

Personal Property

 

 



--------------------------------------------------------------------------------

Exhibit D

 

Assignment and Assumption of Service Contracts,

Warranties and Guaranties, and Other General Intangibles

 

This Assignment of Service Contracts, Warranties and Guaranties and Other
Intangible Property (“Assignment”) is made and entered into as of
                    , 2005, by Rancon Realty Fund V, a California limited
partnership (“Assignor”), to                                         , a
                                                              (“Assignee”),
pursuant to that certain Purchase Agreement (the “Agreement”) between Assignor
and Assignee relating to the real property owned by Assignor and commonly known
as the

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, effective as of the Closing Date (as defined in the Agreement),
Assignor hereby assigns and transfers unto Assignee all of its right, title,
claim and interest in and under:

 

(a) all warranties and guaranties made by or received from any third party with
respect to any building, building component, structure, fixture, machinery,
equipment, or material situated on, contained in any building or other
improvement situated on, or comprising a part of any building or other
improvement situated on, any part of that certain real property described in
Exhibit A attached hereto including, without limitation, those warranties and
guaranties listed in Schedule 1 attached hereto (collectively, “Warranties”);
provided however, that to the extent there are any third party costs and
expenses in connection with the assignment of any Warranties, Seller shall not
be obligated to assign such Warranties to Buyer unless Buyer pays all such costs
and expenses.

 

(b) all of the Service Contracts listed in Schedule 2 attached hereto; and

 

(c) any General Intangibles (as defined in the Agreement). Assignor and Assignee
further hereby agree and covenant as follows:

 

1. Effective as of the Closing Date, Assignee hereby assumes all of Assignor’s
obligations under the Service Contracts and agrees to indemnify, protect and
defend Assignor against and hold Assignor harmless from any and all cost,
liability, loss, damage or expense, including, without limitation, reasonable
attorneys’ fees and costs and court costs, originating on or subsequent to the
Closing Date and arising out of the owner’s obligations under the Service
Contracts. Assignor hereby agrees to indemnify,

 

 



--------------------------------------------------------------------------------

protect and defend Assignee against and hold Assignee harmless from any and all
cost, liability, loss, damage or expense, including, without limitation,
reasonable attorneys’ fees and costs and court costs, originating prior to the
Closing Date and arising out of the owner’s obligations under the Service
Contracts.

 

2. If either party hereto fails to perform any of its obligations under this
Assignment or if a dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Assignment, then the
defaulting party or the party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other party on account of such default
and/or in enforcing or establishing its rights hereunder, including, without
limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys, fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.

 

3. Assignor hereby covenants that Assignor will, at any time and from time to
time, upon written request therefor, execute and deliver to Assignee any new or
confirmatory instruments which Assignee may reasonably request in order to fully
assign, transfer to and vest in Assignee, and to protect Assignee’s right, title
and interest in and to, any of the items assigned herein or to otherwise realize
upon or enjoy such rights in and to those items.

 

4. This Assignment shall be binding on and inure to the benefit of the parties
hereto, their heirs, executors, administrators, successors in interest and
assigns

 

5. This Assignment shall be governed by and construed and in accordance with
laws of the State of California.

 

6. This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which taken together shall constitute one and the same
instrument.

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.

 

ASSIGNEE   ASSIGNOR    

RANCON REALTY FUND V, a

California limited partnership

    By:   Rancon Financial Corporation General Partner

 

By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

      Date:    



--------------------------------------------------------------------------------

Exhibit A

to

Assignment and Assumption of Service Contracts,

Warranties and Guaranties, and Other General Intangibles

 

Real Property Description



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Assumption of Service Contracts,

Warranties and Guaranties, and Other Intangible Property

 

Warranties and Guaranties



--------------------------------------------------------------------------------

Schedule 2

to

Assignment and Assumption of Service Contracts,

Warranties and Guaranties, and Other Intangible Property

 

Service Contracts



--------------------------------------------------------------------------------

Exhibit E

 

Certificate of Transferor

Other Than an Individual

(FIRPTA Affidavit)

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform                                          , a
                                        , the transferee of certain real
property located at                      , California, that withholding of tax
is not required upon the disposition of such U.S. real property interest by
Rancon Realty Fund V, a California limited partnership (“Transferor”), the
undersigned hereby certifies the following on behalf of Transferor:

 

  1. Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

 

  2. Transferor’s U.S. employer identification number is ; and

 

  3. Transferor’s office address is 400 El Camino Real, 11th Floor San Mateo,
California 94402

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalty of perjury, I declare that I have examined this certificate and to
the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

Dated:                                         , 2005

 

 

--------------------------------------------------------------------------------

on behalf of: Rancon Realty Fund V, a California limited partnership



--------------------------------------------------------------------------------

Exhibit F

 

Form of Tenant’s Estoppel Certificate

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

(“Buyer”)

 

--------------------------------------------------------------------------------

   

 

RE: Attached Lease (and any amendments) Dated                     , (the
“Lease”), by and between             , as lessor (“Lessor”), and
                    , as lessee (“Lessee”), with respect to certain premises
(the “Leased Premises”) located at                      (address) (the
“Property”).

 

Ladies and Gentlemen:

 

The undersigned hereby acknowledges that Buyer is entering into an agreement to
acquire the Property. The undersigned further acknowledges the right of Lessor
and Buyer to rely upon the statements and representations of the undersigned
contained in this Certificate and further acknowledges that Buyer will be
acquiring the Property in material reliance on this Certificate.

 

Given the foregoing, the undersigned Lessee hereby certifies and represents unto
Buyer, its successors and assigns, with respect to the above-described Lease,
which is comprised of the following documents in addition to the above
referenced Lease: (if any blanks do not apply, simply state “None”):

 

1. Lease Effective. The Lease has been duly executed and delivered by Lessee
and, subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Lessee thereunder are valid and binding and there
have been no further amendments, modifications or additions to the Lease,
written or oral;

 

2. No Default. To the best of Lessee’s knowledge, as of the date hereof: (i)
there exists no breach, default, or event or condition which, with the giving of
notice or the passage of time or both, would constitute a breach or default
under the Lease; and (ii) there are no existing claims, defenses or offsets
against rental due or to become due under the Lease; (iii) The improvements and
space required to be furnished according to the Lease have been duly delivered
by Lessor and accepted by Lessee and the Premises are in good condition and not
in need of repair as of the date of this certificate except:



--------------------------------------------------------------------------------

3. Entire Agreement. The Lease constitutes the entire agreement between Lessor
and Lessee with respect to the Property and Lessee claims no rights with respect
to the Property other than as set forth in the Lease;

 

4. Rent: No Prepaid Rent: Security Deposit. The base rent is per month. Lessor
has not, as an inducement, assumed any of the Lessee’s Lease obligations and has
made no arrangements with the Lessee covering free rent, partial rent, rebate of
rental payments or any other type of rental concession except: No deposits or
prepayments of rent have been made in connection with the Lease, except as
follows: (describe as security deposit any interest accrued thereon or rental
prepayment);

 

5. Term. The Start Date was ; the Lease Term ends on

 

6. Sublet or Assignment. Except as set forth below, the Lessee has not sublet or
assigned any portion of the Premises and no person or firm other than Lessee and
its employees is in possession of any portion of the Premises:

 

7. Options or Expansion Rights. The Lessee has no option, right of first refusal
or other right to purchase the Property or any portion thereof, or any rights to
expand or contract the size of the Premises, or to renew or extend the Lease
except:

 

8. Ratification. Lessee, effective as of the date of the transfer of title to
the Property to Buyer or its assignee, ratifies and confirms the Lease and the
tenancy created pursuant to the terms thereof and recognizes Buyer or its
assignee as the lessor thereunder.

 

LESSEE.

 

By:

 

 

--------------------------------------------------------------------------------

    (print name)     (print title) Dated:    

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit F.1

 

Form of Seller Certificat

 

 

--------------------------------------------------------------------------------

 

(“Buyer”)

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

RE: Attached Lease (and any amendments) Dated                     , (the
Lease”), by and between                     , as lessor (“Lessor”), and
                     as lessee (“Lessee”), with respect to certain premises (the
“Leased Premises”) located at                      ,                     
(address) (the “Property”).

 

Ladies and Gentlemen:

 

The undersigned (“Seller”) hereby acknowledges that Buyer is entering into an
agreement to acquire the Property. The undersigned further acknowledges the
right of Buyer to rely upon the statements and representations of the
undersigned contained in this Certificate and further acknowledges that Buyer
will be acquiring the Property in material reliance on this Certificate. This
Certificate shall survive the Buyer’s acquisition of the Property for a period
of six (6) months from the Closing. Any undefined terms herein shall have the
same meaning as set forth in the Purchase Agreement between the undersigned and
the Buyer.

 

Given the foregoing, the undersigned hereby certifies and represents unto Buyer,
its successors and assigns, with respect to the above-described Lease, which is
comprised of the following documents in addition to the above referenced Lease:
(if any blanks do not apply, simply state “None”):
                                        

 

1. Lease Effective. To the Seller’s Actual Knowledge of Seller, the Lease has
been duly executed and delivered by Lessee and, subject to the terms and
conditions thereof, the Lease is in full force and effect, the obligations of
Lessee thereunder are valid and binding. There have been no further amendments,
modifications or additions to the Lease, written or oral;

 

2. No Default. To Seller’s Actual Knowledge, as of the date hereof: (i) there
exists no breach, default, or event or condition which, with the giving of
notice or the passage of time or both, would constitute a breach or default
under the Lease; and (ii) there are no existing claims, defenses or offsets
against rental due or to become due under the Lease; (iii) The improvements and
space required to be furnished according to the Lease have been duly delivered
by Lessor and accepted by Lessee and the Premises are in good condition and not
in need of repair as of the date of this certificate except:



--------------------------------------------------------------------------------

3. Entire Agreement. The Lease constitutes the entire agreement between Lessor
and Lessee with respect to the Property and Lessee claims no rights with respect
to the Property other than as set forth in the Lease;

 

4. Rent: No Prepaid Rent: Security Deposit. The base rent is per month. Lessor
has not, as an inducement, assumed any of the Lessee’s Lease obligations and has
made no arrangements with the Lessee covering free rent, partial rent, rebate of
rental payments or any other type of rental concession except
                                        . No deposits or prepayments of rent
have been made in connection with the Lease, except as follows:
                                         (describe as security deposit, any
interest accrued thereon, or rental prepayment);

 

5. Term. The Start Date was ; the Lease Term ends on

 

6. Sublet or Assignment. Except as set forth below, the Lessee has not sublet or
assigned any portion of the Premises with the consent of Seller and to Seller’s
Actual Knowledge no person or firm other than Lessee and its employees is in
possession of any portion of the Premises:

 

7. Options or Expansion Rights. The Lessee has no option, right of first refusal
or other right to purchase the Property or any portion thereof, or any rights to
expand or contract the size of the Premises, or to renew or extend the Lease
except:

 

RANCON REALTY FUND V, A

California limited partnership

By:   Rancon Financial Corporation General Partner

 

Dated:



--------------------------------------------------------------------------------

Schedule 1

Description of Land

 

See attached



--------------------------------------------------------------------------------

Order Number:

NCS-135603-SC

Page Number: 7

 

LEGAL DESCRIPTION

 

Real property in the City of San Bernardino, County of San Bernardino, State of
California, described as follows:

 

PARCEL 1 OF PARCEL MAP NO. 11370 RECORDED IN BOOK 127, PAGE 3 OF PARCEL MAPS,
RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA.

 

APN: 0281-361-11-0-000

 

First American Title Insurance Company



--------------------------------------------------------------------------------

Schedule 2

 

Contracts

 

None



--------------------------------------------------------------------------------

Schedule 3

 

Rent Roll

 

See attached



--------------------------------------------------------------------------------

Rent Roll for Chuck E. Cheese As of Feb 17, 2005

 

                   

                    MO Yr

     Pro    Lease Lease   

                Lease Doc Lease STS Suite

     Charge    Charge Amt Amt   

                Rent Lease

PropertylD Suite RSF LSF USF Recovery Rata Corporate Name Start Renewal End Type
Type Lease STS Type Start Date End Date Amount LSF LSF Date          
Increase Deposit      PCHUCKCIU 777 12,200 12,200 12,200    CEC Entertainment
Inc. 6/7/2003 6/30/2018 TNT NEW ACT ACT CAM      1/1/2005 3/31/2018 1,467.00
0.12 1.44 3/21/2003 10,833.33                    TAX 111/2005 3/31/2018 3,555.00
0.29 3.50 3/21/2003 (10,833.33)                                        INS
1/1/2005 6/30/201821.00 0.00 0.02 6/7/2003                     10,833.33       
                 BRE 6/7/2003 6/6/2008 10,833.33 0.89 10.66 6/7/2008          
        11,916.67                     6/7/2013 13,108.33        

12,200 12,200 12,200

  

15,876.33                                     

0.00                                               

 

OccupancyNacancy Summary        Charge Summary                Vacant RSF&nbsp;
   0.0 %   Charge Type Amount Billed $ / mo Billed Suites RSF $ / mo Project RSF
Count Vacant&nbsp;    0.0 %   BRE    $10,833.33$0.89    12,200    $0.89
Occupiedt RSF 12,200    100.0 %   CAM    $1,487.00$0.12    12.200    $0.12,
Count Occupied 1    100.0 %   INS    $21.00$0.00    12,200    $0.00      TAX  
$3,555.00 $0.29    12,200    $0.29               $15,876.33               



--------------------------------------------------------------------------------

Schedule II.C.1.

 

Violations

 

None



--------------------------------------------------------------------------------

Schedule II.C.2.

 

Proceedings

 

None



--------------------------------------------------------------------------------

Schedule II.E.1.

 

Litigation

 

Litigation Against Seller

 

None

 

Litigation by Seller or Seller’s Agent Against Any

 

Tenant None



--------------------------------------------------------------------------------

Schedule II.E.2

 

Contracts for Improvements

 

None



--------------------------------------------------------------------------------

Exhibit A

to Grant Deed

 

Real Property Description



--------------------------------------------------------------------------------

Exhibit A

to Grant Deed

 

Real Property Description



--------------------------------------------------------------------------------

Exhibit A Deed RECORDING

 

REQUESTED BY:

 

First American Title Insurance

Company Escrow No.                     

 

WHEN RECORDED RETURN

 

TO, AND MAIL TAX

 

STATEMENTS TO:

 

--------------------------------------------------------------------------------

(Space above this line for Recorder’s use)

 

GRANT DEED

 

APN:

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, Rancon
                     Realty                      Fund                     V, a
California limited partnership, hereby grants to                     , a
                     , the real property located in the City of Temecula, County
of Riverside, State of California, more particularly described on Exhibit A
attached hereto.

 

Executed as of this      day of                     , 2005.

 

GRANTOR: RANCON REALTY FUND V,

a California limited partnership

By

 

Rancon Financial

Corporation, General

Partner